Third District Court of Appeal
                               State of Florida

                       Opinion filed February 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0073
              Lower Tribunal Nos. 19-0324 AP, 19-8673 CC
                          ________________


                           Mohammed Faruk,
                                  Appellant,

                                     vs.

                    Madison Acquisitions Corp.,
                                  Appellee.



     An Appeal from the County Court for Miami-Dade County, Christina
Marie DiRaimondo, Judge.

     Shlomo Y. Hecht, P.A., and Shlomo Y. Hecht (Miramar), for appellant.

      Legon Fodiman, P.A., and Todd A. Fodiman, and Todd R. Legon and
Clayton D. Hackney, for appellee.


Before FERNANDEZ, LINDSEY, and GORDO, JJ.

     PER CURIAM.
      Affirmed. See De Cespedes v. Bolanos, 711 So. 2d 216, 218 (Fla. 3d

DCA 1998) (“The absence of a general time of performance, however, is not

fatal to the enforceability of this contract. ‘The general Florida rule is that

when a contract does not expressly fix the time for performance of its terms,

the law will imply a reasonable time.’”); Indep. Mortg. & Fin., Inc. v. Deater,

814 So. 2d 1224, 1225 (Fla. 3d DCA 2002) (“Simply because a contract is

unclear as to when payment must be made does not relieve a party of an

obligation to make payment. Where an agreement does not specify the time

for payment or provides for an indeterminate or indefinite time, the law

implies that payment will be made within a reasonable time.”); cf. Vision Palm

Springs, LLLP v. Michael Anthony Co., 272 So. 3d 441, 446-7 (Fla. 3d DCA

2019) (“Here, no settlement was finalized prior to Vision withdrawing its

consent. While the parties engaged in preliminary negotiations, there was no

enforceable settlement agreement because there was no assent by all of the

parties to an agreement that was sufficiently specific and mutually agreeable

as to every essential element. Coscan’s counsel maintained throughout the

negotiations that the insurance carrier would need to sign off before any

agreement could be finalized. Thus, Coscan did not agree to the last of the

proposed changes to the Second Revised Agreement prior to Vision




                                      2
revoking its agreement to settle because the carrier still had not given its

approval.”).




                                     3